DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 21 July 2020 is made of record.

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 January 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. US 8,818,455 in view of Bolton et al. US 9,730,268.
As to claims 1 and 12, Harrison teaches a broadcast signal reception method and an electronic device (figures 1 and 2, column 5, lines 15-66, mobile device 200) comprising:

a connector configured to comprise a first pin and a second pin (figures 3-6, column 7, lines 1-46 and column 9, lines 13-34, the mobile device is releasably attached to the accessory device 310, 410 via connector 360, 460, the connector comprises male pins to mate to female pins in connector 390/ 490 of the accessory device),
a processor (figures 3 and 4, controller 320, 420) wherein the processor is configured to:
identify, through the first pin, a type of an external electronic device connected through the connector (figures 3, 4 and 6, column 9, lines 13-56, the mobile device detects the accessory device has been connected, then queries the accessory device or docking station which accessory device pins are operatively coupled to an antenna),
drive the broadcast reception module with an external antenna comprised in the external electronic device and the broadcast reception module electrically connected through the first pin when the type of the external electronic device corresponds to a specified electronic device type (figure 6, column 9, line 50 to column 10, line 55, the mobile device selects the compatible antenna via correct connector pin(s) to couple the antenna to the AM/FM receiver 530),
receive a broadcast signal using the broadcast reception module from the external antenna (figures 3-6, column 8, lines 4-56 and column 10, lines 43-55, the physical connector 360/460 connects the detected/selected antenna in the accessory device 310/ 410 to the AM/FM receiver 285 in the mobile device),

Bolton teaches a host device or smartphone 100 comprising I/O interface 218 to couple to the host I/O interface 236 of an attached accessory device 204, figures 1 and 2, column 2, line 51 to column 3, line 7. Bolton discloses the interface of the host device provides a wireless or a physical wired connection via a multi pin mating connector to connect an accessory device 102 comprising various accessories. These accessories include a digital camera, video device, a memory card reader, external keyboard or a speaker dock/ media playback station in the accessory device 102, column 5, lines 16-55 and column 6, line 52to column 7, line 50. 
Since Bolton also teaches a host device comprises a direct or indirect physical connection to an accessory device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the accessory device of Harrison to include one or more of the accessories of Bolton where the selection of speakers provides reproduction of audio sourced by the mobile phone/ host device.

As to claim 2 with respect to claim 1, Harrison teaches wherein the connector is a Type-C connector, the first pin is a sideband use (SBU) pin, and the second pin comprises D+ and D- pins (figure 1, column 4, line 57 to column 5, line 14 and column 9, lines 50-56, the mobile device 100 is connected directly to a docking station 140 or other accessory device via a connector comprising multiple identified pins; as is known in the art, a mobile or smartphone 

As to claim 3 with respect to claim 2, Harrison teaches wherein the broadcast reception module is a frequency modulation (FM) broadcast reception module (figure 2, column 6, line 9-25 and column 10, lines 43-55, the mobile device 200 comprises a AM/FM receiver 285).

Claims 7-11 are withdrawn.

Allowable Subject Matter
Claims 4, 5, 6, 13, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claims 6 and 15, the prior art made of record do not teach the electronic device such as a smartphone does not comprise a broadcast selection switch configured to be connected to the SBU pin connector to select the FM broadcast reception module or a digital multimedia broadcasting reception module (DMB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644